Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Election/Restrictions
Applicant’s election without traverse of Species I Fig 2-12 encompassing claims 1-3 and 5-7 in the reply filed on 11/03/2022 is acknowledged.
Claim 4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2022.
Claim Objections
Claim 2-3 is objected to because of the following informalities:
Regarding Claim 2, lines 2-3 and lines 4-5, both lines include “…a link mechanism…”, these recitations should be changed to “…the first link mechanism…” in lines 2-3 and “…the second link mechanism…” in lines 4-5
Regarding Claim 3, line 4, “…a pole…” should read “…a pawl…” as Examiner understands the poles to function as pawls in the traditional sense of ratchet and pawl as is known in the vehicle latch art.  A pole, by definition, is a long, slender usually cylindrical object. For the purposes of examination, the limitation will be interpreted as above.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinerman US 5192096 A.
Regarding Claim 1, Weinerman teaches: A vehicular door lock device (100) that is provided on one of a door (14) and a vehicle body, and restrains the door to the vehicle body by engaging with a striker (900) provided on another of the door and the vehicle body (34), the vehicular door lock device comprising: a base (110) being fixed to one of the door and the vehicle body (Fig 2, 110 is a part of 100 which is fixed to door as shown in the figure); a first hook (Fig 6, upper 150) and a second hook (Fig 6, lower 150) each including a base end portion (Fig 6, left ends of each first/upper and second/lower hook 150 where pins 486 are located) being rotatably supported by the base (can be seen in Fig 6); and a driving body (190) that is rotatably supported by the base (Fig 6, rotatably supported to base 110 via 684), and drives the first hook and the second hook (Going from Fig 6 to Fig 4 can show the driving of the hooks by driving body 190), wherein the first hook and the second hook rotate between an engaged position (Fig 6) of sandwiching the striker by tip portions (160) being close to each other and a retracted position (Fig 14) in which the tip portions are separated from each other, and the driving body is displaced between a first position (Fig 6) in which the first hook and the second hook are disposed in the engaged position and a second position (Fig 14) in which the first hook and the second hook are disposed in the retracted position.
Regarding Claim 2, Weinerman teaches: The vehicular door lock device according to claim 1, further comprising: a first link (Fig 5, right 520) that transmits power of the driving body to the first hook (Fig 5, right 520 pushes on first/upper link 150, rightmost link in this figure, transmits the counterclockwise rotation of driving body 190 to the first/upper link 150), and constitutes a first link mechanism (Fig 5 and 6, first link mechanism comprises first link 520 (rightmost 520 in Fig 5), first/upper hook 150, transmits power of driving body through first link 520 to first hook 150 (upper 150 in Fig 6)) together with the driving body and the first hook; and a second link (Fig 5, left 520) that transmits power of the driving body to the second hook, and constitutes a second link mechanism (Figs 5 and 6, second link mechanism second link 520 (leftmost 520 in Fig 5), second/lower hook 150, transmits power of the driving body through second link 520 to second hook 150 (lower 150 in Fig 6)), transmits power of driving body through second link  together with the driving body and the second hook.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weinerman US 5192096A, in view of Perez-Sanchez US 6729661 B2.
Regarding Claim 5, Weinerman teaches: The vehicular door lock device according to claim 1. Weinerman does not teach further comprising a support shaft that rotatably supports both of the first hook and the second hook. Perez-Sanchez teaches that it is known in the art to have a support shaft (Perez-Sanchez: 19) that rotatably supports both a first hook (Perez-Sanchez: 17a) and a second hook (Perez-Sanchez: 17b). It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Weinerman with the teachings of Perez-Sanchez, to have the first and second hook on a support shaft that rotatably supports both the first and second hooks, resulting in a more compact arrangement of the hooks, thereby reducing size of the overall latch.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crooks US 2224671 A, in view of Halliwell GB 2446145 A.
Regarding Claim 6, Crooks teaches: A vehicular door lock system, comprising: the vehicular door lock device according to claim 1; and the striker, wherein the striker is provided on a door opening (Fig 7, door opening is the gap shown between door 63 and vehicle body 64) to be opened and closed by the door in a state where a portion (Fig 7, part of the striker 12 extending perpendicularly from plate 13) sandwiched between the first hook and the second hook (Fig 5) extends in a vehicle front-rear direction (Fig 7, part of the striker 12 that extends from the plate 13 is extending in the vehicle front-rear direction), and the vehicular door lock device is provided on the door in a state where a rotational shaft line of the first hook (Fig 2, upper 17) and a rotational shaft line of the second hook (Fig 2, lower 17) extend in the vehicle front-rear direction (Fig 7, the orientation of the latch means the rotational shaft lines of each hook extend in the same direction as the portion of the striker 12, which is in the vehicle front-rear direction). Crooks does not teach the striker being located on a lower end of a door opening. Halliwell teaches that it is known in the art to have a striker (Halliwell: 8) mounted in a lower end (Halliwell: lower half 4 of the tailgate unnumbered feature comprising: 2,4) of a door opening (Halliwell: Fig 1, 4 is a door that opens). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crooks, with the teachings of Halliwell to mount the striker on the lower half of the vehicle body, resulting in a lower center of gravity of the vehicle, thereby improving vehicle dynamics.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Crooks US 2224671 A, in view of Halliwell GB 2446145 A , further in view of Kwon KR 100858192 B1.
Regarding Claim 7, Crooks, in view of Halliwell, teaches: The vehicular door lock system according to claim 6. The combination does not teach: further comprising a covering plate that covers the striker, wherein the covering plate includes a slit that exposes the striker. Kwon teaches that it is known in the art to have a covering plate (Kwon: 3) that covers the striker (Kwon: Fig 3), wherein the covering plate includes a slit (Kwon: Fig 3, slit can be seen in the middle of the covering plate 3) that exposes the striker (Kwon: Fig 3). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crooks and Halliwell, with the teachings of Kwon, to include a covering plate on the striker, resulting in a protected striker mount, thereby increasing longevity of the striker. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, none of the prior art discloses or renders obvious a vehicle door lock device having the combination of features recited in claim 3. The closest prior art of record, Weinerman US 5192096A, teaches a vehicle door lock device having much of the claimed structure but fails to teach: wherein the driving body is biased in a direction from the first position toward the second position, and the vehicular door lock device further comprises a pawl that restricts displacement of the driving body to the second position by engaging with the driving body disposed in the first position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675